DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/2020 and 7/15/2021 is being considered by the examiner.

				Claim Status
Claims 1-20 are pending and are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, “adjacent segments” is unclear and indefinite. What structures are the “segments” in the first electrically conductive pathway? Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranish (US Pub 2007/0238202).

Regarding Claim 1, Ranish teaches a reaction vessel assembly (Fig. 3), comprising:  
2a reaction vessel, comprising: 3a housing component ([0039] Fig. 3 as chamber 300, has been cross-sectioned for clarity. The chamber 300 generally consists of a lamp assembly 310, a chamber body 320);  
4a reaction chamber defined by the housing component (chamber body 320 is defined by chamber 300); and  
5a light absorbing layer conforming to a portion of an interior-facing 6surface of the housing component that defines the reaction chamber (lamp assembly 310 directs light through a thin quartz window 315. Lamp assembly act as a dedicated light source for edge ring 331. Figs. 3 and [0040] and [0144]. Light absorbing layer would be any layer that can absorb even a tiny amount of light), 

8a light source configured to direct light through at least a portion of the housing 9component at a portion of the light absorbing layer ([0040] Lamp assembly 310 includes a plurality of lamps 311, each of which is positioned inside a reflective light pipe 312.); and  
an electrical energy source configured to direct electrical energy through the first 11electrically conductive pathway (Lamp assembly 310 includes a plurality of lamps 311).  
	
Regarding Claim 2, Ransich teaches t1he reaction vessel assembly of claim 1 and a processor 2configured to determine a first temperature within the reaction chamber based upon a voltage 3change in the electrical energy after passing through the first electrically conductive pathway ([0045] Operation of all aspects of chamber 300, including collection of pyrometer data, control of lamps and actuation of valves and substrate handling robots, are timed and managed by a computer or programmable logic controller, typically referred to as a system controller (not shown). In some cases the system controller is dedicated to operating only a particular RTP chamber, in other cases, it may be used to operate and coordinate all chambers, sensors and substrate transfer robots positioned on a complete substrate processing system. [0046] To better control the time-temperature trajectory of a substrate during RTP, the thermal process may be controlled in consecutive time increments, referred to herein as time steps. To 

Regarding Claim 13, Ranisch teaches the reaction vessel assembly of claim 2 and the electrical energy is 2directed through an entirety of the light absorbing layer (electrical energy such as light would be capable of being directed through an entirety of the light absorbing layer).  
	
Regarding Claim 34, Ranisch teaches the reaction vessel assembly of claim 2, wherein the processor is further 4configured to:  5compare the first temperature to a desired temperature; and 6in response to a result of said comparison, cause the light source to adjust an 7amount of light directed at the portion of the light absorbing layer ([0048] Generally, in a given time step each pyrometer measures the temperature of the substrate in its respective pyrometer zone. This information is relayed to the system controller, which then uses a control algorithm to determine the power output for each lamp grouping for the next time step to heat the substrate to the desired temperature for that time step.)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ranisch (US Pub 2007/0238202), in view of Kim (WO 2012/015165).

Regarding Claim 15, Ransich teaches the reaction vessel assembly of claim 1 and Ranisch teaches wherein the light absorbing layer 2comprises a first layer in direct contact with the housing component.

Kim teaches in the related art of thermal processing. Kim teaches the heating layer includes conductive nanoparticles and lays on top of insulating protective layer 30 in [0049].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ranisch to include an electrically insulated layer with a second layer stacked, as taught by Kim, in order to prevent current loss or disrupt other aspects of the layer.
	
Regarding Claim 16, modified Ranisch teaches the reaction vessel assembly of claim 5, wherein the first layer is electrically non-conductive (Kim teaches in [0052] an insulating protective layer 30 is made of dielectric oxide (non-conductive) and electrically protects (prevents conduction) hearing layer 20). 
	

Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ranisch (US Pub 2007/0238202), in view of Gorman (US Pub 2014/0073013).

Regarding Claim 417, Ranisch teaches the reaction vessel assembly of claim 1.
Ranisch is silent to a second electrically conductive pathway separate and distinct from the first electrically conductive 3pathway.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second electrically conductive pathway separate and distinct from the first electrically conductive 3pathway, as taught by Gorman, in the device of Ranisch, in order to have a backup electrically conductive pathway.

Regarding Claim 18, modified Ranisch teaches the reaction vessel assembly of claim 7, wherein the first electrically 2conductive pathway covers a first portion of the housing component and the second electrically 3conductive pathway covers a second portion of the housing component (the conductive pathways (lamp assembly and the battery) would cover a first and second portions of the housing. Fig. 3A), and wherein the reaction 4vessel assembly further comprises a processor configured to determine a 

Regarding Claim 19, Ranisch teaches the reaction vessel assembly of claim 1 and teaches the lamp assembly and light pipes which would be adjacent segments in the first electrically conductive pathway.

Regarding the serpentine geometry, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) See MPEP 2144.04 IVB.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first electrically conductive pathway in the device of Ranisch to have a serpentine geometry to allow for the light to pass through in a particular direction.
Modified Ranisch is silent to adjacent segments of the first 3electrically conductive pathway are separated by a gap less than half as wide as a width of each 4of the adjacent segments of the first electrically conductive pathway.  
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 IVA.
.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish (US Pub 2007/0238202), in view of Huibers (US Pub 2004/0100594).
Regarding Claims 110-13, Ranisch teaches the reaction vessel assembly of claim 1, wherein the light absorbing layer 2is disposed along the surface of the housing component at a variable density,1 the light absorbing 2layer is disposed at a relatively high density along a peripheral portion of the surface of the 3housing component, and at a relatively low density along a central portion of the surface of the 4housing component, 1the light absorbing 2layer is disposed at a relatively low density along a peripheral portion of the surface of the 3housing component, and at a relatively high density along a central portion of the surface of the 4housing component, 1the light absorbing 2layer comprises two or more discrete regions.  
Huibers teaches in the related art of light modulators. In Claim 50, the light absorbing layer is formed as a series of discrete light-absorbing areas on the electrodes. [0013] The method comprises: providing a substrate; forming a plurality of electrodes each with associated circuitry on the substrate; depositing light absorbing material to surround the electrodes such that the light absorbing material partially covers the substrate; and forming a plurality of deflectable reflective elements 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have light absorbing layer to be of a variable density and of discrete form along the surface of the housing component, as taught by Huibers, in the device of Ranisch, in order to allow for reducing reflections from circuitry, as taught by Huibers, in [0015].

Claims 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish (US Pub 2007/0238202), in view of Gorman (US Pub 2014/0073013).

Regarding Claim 114, Ranisch teaches a method of operating a reaction vessel assembly ([0038] rapid thermal processing chamber) 
comprising a reaction vessel including a reaction chamber defined by a housing component (RTP chamber 300 houses processes and has chamber body 320; Fig. 3 and [0039]), 

directing light from a light source through at least a portion of the housing component at a portion of the light absorbing layer to cause the light absorbing layer to convert 5the light into heat energy (lamp assembly 310 directs light through a thin quartz window 315 (portion of housing component) lamp assembly act as a dedicated light source for edge ring 331; Fig. 3 and [0040] [0144]) to convert the light into heat energy (edge ring 331 may act as heat source since it is absorbing radiant energy (light); [0101]), 
wherein the light absorbing layer comprises a first electrically 6conductive pathway directing, by an electrical energy source, electrical energy through the first 8electrically conductive pathway (edge ring 331 typically made of silicon carbide (electrically conductive); [0042]);  
Ranisch is silent to7 9measuring a voltage change across the first electrically conductive pathway; and 10determining a first temperature within the reaction chamber based upon a voltage 11change in the electrical energy after passing through the first electrically conductive pathway.  
Gorman teaches in the related art of thermal processing. Gorman teaches the power source may power any component of the device in [0163], a voltage is generated allowing for the wire to act like a thermocouple in [0303]), a voltage is generated allowing for the wire to act like a thermocouple in [0303]). A thermocouple would determine a first temperature. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have allowed the edge ring in the device 
	
Regarding Claim 115, modified Ransich teaches the method of claim 14 and electrical energy is directed through 2an entirety of the light absorbing layer (lamp assembly 310 directs light through a thin quartz window 315. Lamp assembly act as a dedicated light source for edge ring 331. Figs. 3 and [0040] and [0144]. Light absorbing layer would be any layer that can absorb even a tiny amount of light),
	 

Regarding Claim 16, Ranisch teaches t1he method of claim 14, further comprising: comparing the first temperature to a desired temperature; and 3in response to a result of said comparison, causing the light source to adjust an 4amount of light directed at the portion of the light absorbing layer ([0048] Generally, in a given time step each pyrometer measures the temperature of the substrate in its respective pyrometer zone. This information is relayed to the system controller, which then uses a control algorithm to determine the power output for each lamp grouping for the next time step to heat the substrate to the desired temperature for that time step.)    

Regarding Claim 120, Ranisch teaches a reaction vessel assembly (see also teachings of claim 1), comprising: 

4an energy absorbing layer disposed along the reaction chamber (chamber body 320 is defined by chamber 300, (lamp assembly 310 directs light through a thin quartz window 315. Lamp assembly act as a dedicated light source for edge ring 331. Figs. 3 and [0040] and [0144]); 
the energy 5absorbing layer comprising a first electrically conductive pathway ([0040] Lamp assembly 310 includes a plurality of lamps 311, each of which is positioned inside a reflective light pipe 312.);   
43an energy source configured to direct energy at a portion of the energy absorbing layer ([0040] Lamp assembly 310 includes a plurality of lamps 311, each of which is positioned inside a reflective light pipe 312.);  
8an electrical energy source configured to direct electrical energy through the first 9electrically conductive pathway (Lamp assembly 310 includes a plurality of lamps 311).   
Ranisch is silent to 10a processor configured to: 11determine a first temperature within the reaction chamber based upon a 12voltage change of the electrical energy after passing through the first electrically 13conductive pathway; 14determine that the first temperature is equal to or greater than a desired 15temperature; and 16in response to said determination, cause the energy source to stop directing 17energy at the portion of the energy absorbing layer.
Gorman teaches in the related art of thermal processing. [0162] A device of the disclosure may include one or more temperature sensors. Such sensors may be useful 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ranisch with the temperature sensor and controller of Gorman to determine a first temperature within the reaction chamber based upon a 12voltage change of the electrical energy after passing through the first electrically 13conductive pathway and 14determine that the first temperature is equal to or greater than a desired 15temperature; and 16in response to said . 

Claims 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ranish (US Pub 2007/0238202), in view of Gorman (US Pub 2014/0073013), and further in view of Huibers (US Pub 2004/0100594).
Regarding Claims 117, 18, and 19, Ranisch teaches the method of claim 14.
Ranisch is silent to the light absorbing layer is disposed 2along the surface of the housing component at a variable density, 1the light absorbing layer is disposed at a 2relatively high density along a peripheral portion of the surface of the housing component, and at 3a relatively low density along a central portion of the surface of the housing component, 1the light absorbing layer is disposed at a 2relatively low density along a peripheral portion of the surface of the housing component, and at 3a relatively high density along a central portion of the surface of the housing component.  
Huibers teaches in the related art of light modulators. In Claim 50, the light absorbing layer is formed as a series of discrete light-absorbing areas on the electrodes. [0013] The method comprises: providing a substrate; forming a plurality of electrodes each with associated circuitry on the substrate; depositing light absorbing material to surround the electrodes such that the light absorbing material partially covers the substrate; and forming a plurality of deflectable reflective elements positioned above the coated electrodes. [0015] In yet another embodiment of the invention, a method for making a spatial light modulator is provided. The method 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have light absorbing layer to be of a variable density and of discrete form along the surface of the housing component, as taught by Hulbers, in the device of Ranisch, in order to allow for reducing reflections from circuitry, as taught by Huibers, in [0015].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798